PER CURIAM.
— The defendant appeals from a judgment-against him, and from an order refusing a new trial. The *44plaintiff moves a dismissal of the appeals upon the ground that the brief of the defendant does not conform to Subdivision 3 of Rule V of this court. Inspection of the brief discloses neither specification of errors, nor abstract, nor statement of the case. The appeals must therefore, under the authority of Gibson v. Hubbard, 22 Mont. 517, 57 Pac. 88, and of the cases therein cited, be dismissed; and it is so ordered.

Dismissed.

Mr. Chief Justice Brantly, being disqualified, took no part in this decision.